Citation Nr: 1800130	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from February 1964 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his June 2016 VA Form 9 substantive appeal to the Board, the Veteran requested a videoconference Board hearing.  The Veteran has not yet been scheduled for a hearing per his request; however, the Board is granting the Veteran's previously denied claim for service connection for bilateral hearing loss and his claim for service connection for bilateral tinnitus and therefore any due process deficiency is harmless error. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied the Veteran's claim of entitlement of service connection for bilateral hearing loss.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued an April 2005 statement of the case (SOC), but the Veteran did not file a substantive appeal.

2.  In a July 2007 rating decision, the RO reopened the Veteran's claim of entitlement of service connection for bilateral hearing loss, and re-denied the claim.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  The evidence associated with the claims file subsequent to the RO's previous denials of the Veteran's bilateral hearing loss service connection claim is new and material as it raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

4.  The evidence is in equipoise as to whether the Veteran's bilateral hearing loss disability is related to service.

5.  The evidence is in equipoise as to whether the Veteran's tinnitus disability is related to service.


CONCLUSIONS OF LAW

1.  The October 2004 and July 2007 rating decisions denying service connection for bilateral hearing loss are final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

New and Material Evidence 

The Veteran seeks to establish service connection for bilateral hearing loss.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Hearing Loss

The Veteran claimed service connection for bilateral hearing loss in May 2004.  In October 2004, upon consideration of the Veteran's service treatment records, the AOJ denied the Veteran's claim, reasoning that the claims file did not show evidence of a current diagnosis of hearing loss as defined by VA regulations.  The Veteran filed a timely notice of disagreement (NOD) and was furnished a statement of the case (SOC) in April 2005.  However, the Veteran did not submit a timely substantive appeal.  As such, that claim became final.  38 U.S.C. § 7105(d)(3).

Subsequently, a July 2007 rating decision reopened the claim based upon new and material evidence and re-denied the Veteran's claim, reasoning evidence did not show the Veteran's bilateral hearing loss was incurred in or aggravated by military service.  The Veteran did not submit a timely notice of disagreement within the given appeal period.  The July 2007 RO decision, therefore, is final.  See 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

VA clinic treatment records associated with the Veteran's claims file indicate that he has received treatment for bilateral hearing loss.  In particular, an August 2011 audiology consultation record noted that the Veteran complained of difficulty hearing in most situations and hearing evaluation results suggest a diagnosis of moderately severe to severe high frequency sensorineural hearing loss.  The evidence is new, as it was not of record at the time of the prior denial.  It is also material in that it raises a reasonable possibility of substantiating the Veteran's claim.  Thus, the claim for service connection for bilateral hearing loss is reopened.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).

Service Connection

The Veteran seeks to establish service connection for bilateral hearing loss and bilateral tinnitus.

As noted above, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).




Bilateral Hearing Loss and Tinnitus

After weighing the evidence, the Board finds in favor of the Veteran's claims for service connection. 

The record demonstrates that the Veteran currently has bilateral hearing loss and bilateral tinnitus.  The Veteran was afforded a VA examination in November 2005 that noted a diagnosis of mild to severe sensorineural hearing loss bilaterally; a subsequent August 2011 audiology consultation record noted that hearing evaluation results suggested a diagnosis of moderately severe to severe high frequency sensorineural hearing loss.  The November 2005 VA examination report also noted the Veteran reported constant ringing in both ears, consistent with tinnitus.

The record also establishes the Veteran's reports of acoustic trauma during service.  As these reports are consistent with places, types, and circumstances of the Veteran's service, the Board accepts the Veteran's reports of noise exposure and acoustic trauma as true.  38 U.S.C. § 1154(a).

As it pertains to the nexus element, the record contains conflicting medical evidence.  The November 2005 VA examiner opined that the Veteran's hearing loss and tinnitus was not due to his time in the military.  In so finding, the examiner noted that entrance and separation examinations showed hearing within normal limits; and that the Veteran reported onset of tinnitus a significant length of time after service.

In contrast, in June 2005, private otolaryngologist Dr. P.O. performed an audiological evaluation and opined the Veteran had definite noise-induced hearing loss consistent with the Veteran's exposure to mortar and other gunfire while in service.  In an accompanying letter, Dr. P.O. also noted the Veteran's tinnitus dated back to service.

Based on the above, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss and bilateral tinnitus are related to his period of service.  In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss disability and bilateral tinnitus disability is warranted.


ORDER

The claim for entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


